Citation Nr: 0430583	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  00-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
seborrheic neurodermatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from January 1968 to November 1971.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision of the Honolulu Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a rating in 
excess of 10 percent for seborrheic neurodermatitis, and 
denied a compensable rating for service-connected nodes on 
each axilla.  In his notice of disagreement, the veteran 
expressly limited his appeal to the issue of entitlement to 
an increased rating for seborrheic neurodermatitis.  
Accordingly, this is the only issue before the Board.  The 
veteran was scheduled for a Travel Board hearing in December 
2002, and was properly notified of the hearing.  He failed to 
appear for the hearing.  This case was previously before the 
Board in January 2003, when the Board arranged for additional 
development of the evidence.  In June 2003 the case was 
remanded for additional due process development.  The 
additional development has been completed and the case is now 
before the Board for further appellate review.  

Based on statements the veteran provided in his substantive 
appeal (VA Form 9 dated in August 2000), it appears he is 
raising the issue of entitlement to service connection for 
basal cell carcinoma based on two alternate theories of 
entitlement:  1) as secondary to seborrheic neurodermatitis; 
or 2) as secondary to exposure to herbicides.  However, the 
RO denied service connection for basal cell carcinoma in an 
August 2002 decision (based on both theories of entitlement), 
and he did not timely appeal decision.  38 C.F.R. §§ 20.201, 
20.302 (2004).  He is advised that he may reopen his claim 
with the submission of new and material evidence.  See 
38 C.F.R. § 3.156 (2004).  


FINDINGS OF FACT

The veteran's service-connected seborrheic neurodermatitis is 
not shown to be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, or by involvement 
of 20 percent or more of the entire body or exposed areas; 
systemic therapy was not required for 6 weeks or more in the 
past 12 month period.


CONCLUSION OF LAW

A rating in excess of 10 percent for seborrheic 
neurodermatitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Code 7806 (in effect prior to and from August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in April 2001 and June 2003 correspondence from 
the RO, and in supplemental statements of the case (SSOC) 
issued in October 2002 and September 2003.  Although he was 
provided VCAA notice subsequent to the RO determination 
appealed (incidentally, notice would not have been possible 
prior to enactment of the VCAA), he is not prejudiced by any 
notice timing defect.  He was notified (in the May 2000 
decision, in a July 2000 statement of the case (SOC), and in 
the October 2002 and September 2003 SSOCs, of everything 
required, and has had ample opportunity to respond/supplement 
the record.  Specifically, the June 2003 correspondence and 
the September 2003 SSOC informed the veteran of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claim.  The claim was reviewed de novo subsequent to the 
notice.  The October 2002 SSOC provided the veteran notice 
regarding revisions to VA's Schedule for Rating Disabilities 
with respect to regulations pertaining to ratings of skin 
disorders. 
Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  He was advised by the 
July 2003 correspondence, and the October 2002 and September 
2003 SSOCs, that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The same documents advised him of 
what the evidence must show to establish entitlement to the 
benefit sought, and what information or evidence VA needed 
from him.  Everything submitted to date has been accepted for 
the record and considered.  While the veteran was not advised 
verbatim to submit everything he had pertaining to his claim, 
he was advised to submit, or provide releases for VA to 
obtain, any pertinent records.  Essentially, given the 
current posture of the claim, this was equivalent to advising 
him to submit everything pertinent.  

Regarding the duty to assist, the Board directed additional 
development in January 2003, and in a June 2003 remand.  The 
additional evidence obtained has been considered by the RO.  
A Decision Review Officer reviewed the claim de novo (see 
October 2002, September 2003, and April 2004 SSOCs).  He was 
examined during the course of the appeal.  Evidentiary 
development is complete to the extent possible under the 
circumstances; VA's duties to notify and assist are met.  The 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Background

Historically, service connection for seborrheic 
neurodermatitis (of the scalp), rated noncompensable, was 
granted by a March 1972 rating decision.  Service medical 
records show that the veteran was treated for seborrheic 
neurodermatitis in May 1970, and was treated for a skin 
condition involving his scalp in 1969.  A VA outpatient 
record dated in March 1972 shows that he was treated for 
scaling of seborrheic neurodermatitis involving his scalp, 
forehead, and cheeks within one year of separation from 
service.  

In June 1972, the RO increased the rating for seborrheic 
neurodermatitis to 10 percent, based on May 1972 VA 
outpatient records showing a worsening of skin condition 
symptoms.  The outpatient records note that the symptoms of 
seborrheic neurodermatitis were "much better" but remained 
a "bad problem."  In an October 1980 letter, the veteran 
reported that he was able to control the symptoms of 
seborrheic neurodermatitis using a Ph balanced shampoo.  He 
requested that VA "stop payment on the 10% [rating]," 
because "I feel no longer 10% disabled . . . ."  The RO 
discontinued the 10 percent rating for seborrheic 
neurodermatitis in November 1980.  In September 1993, the RO 
reinstated a 10 percent rating for seborrheic neurodermatitis 
after VA examination in March 1993 showed minimal scaly skin 
on the veteran's scalp, with seborrheic neurodermatitis 
spreading to the chest and trunk areas.  

Essentially, the veteran contends that the symptoms of his 
seborrheic neurodermatitis are more severe than reflected by 
a 10 percent rating.  His most recent claim for an increased 
rating for seborrheic neurodermatitis was received by the RO 
in September 1999.  

VA outpatient records dated from June 1990 to September 1999 
reveal numerous diagnoses and treatment of extensive basal 
cell carcinoma and actinic keratoses.  The outpatient records 
indicate that the actinic keratoses and basal cell carcinomas 
were excised on numerous occasions through cryotherapy.  

On VA examination in February 2000, the examiner reviewed the 
claims folder and noted that skin rash and skin cancers had 
manifested since the veteran was exposed to Agent Orange 
during service.  The veteran experienced intermittent flare-
ups of his skin conditions since service, usually due to 
chemical exposure or excessive sweating.  It was also noted 
that he had recurrent basal cell carcinomas and actinic 
keratoses, which were previously treated through biopsy, 
"but [the veteran] now just has regular removal of 
lesions."  Symptoms of the veteran's skin problems included 
chronic itchy, burning, and dry skin.  Examination revealed 
that the treatment for carcinoma resulted in hyperpigmented 
scars over the entire area above the veteran's waist, and 
there were rashes on his legs and feet.  The diagnoses were 
basal cell carcinomas, actinic keratosis, tinea pedis, tinea 
corporis, and tinea versicolor, and onychomycosis.  

On VA examination in February 2002, the examiner reported 
that the veteran's seborrheic neurodermatitis partially 
responded to conventional anti-seborrheic therapy with 
shampoos and steroid creams, but appeared to respond best to 
his self-treatment with antimicrobial soaps.  The seborrheic 
neurodermatitis produced some pruritis, but the examiner 
noted that the veteran was relatively asymptomatic.  
Examination revealed present basal cell carcinomas and 
multiple scars from previous treatment for same.  Mild 
seborrheic dermatitis of the scalp and asteatotic dermatitis 
of the extremities were also found.  There were basal cell 
carcinomas and actinic keratoses in various stage of 
development, including nodular lesions, crusted lesions, and 
macular eroded lesions.  There were multiple areas of actinic 
damage, and more than 100 scars from previously treated basal 
cell carcinomas.  The diagnosis was "multiple cutaneous 
malignancies and the sequelae of multiple cutaneous 
malignancies most concentrated on the chest and back but with 
involvement of the head and upper extremities."  In an 
August 2002 addendum to the VA examination report, the 
examiner opined, "[t]here is no relationship between [the 
veteran's] service connected neurodermatitis and the basal 
cell carcinomas."  

On VA examination in March 2004, the examiner noted that the 
veteran's seborrheic neurodermatitis was treated with 
shampoos, and "his dandruff and dermatitis of the seborrheic 
nature has been well controlled.  [The veteran] has no 
symptoms from this."  Examination revealed no evidence of 
seborrheic neurodermatitis over the skin of the face or 
scalp.  There were multiple areas of actinic keratoses, 
particularly on sun-exposed areas, along with areas of 
vitiligo where skin cancers had been removed.  No symptoms 
were present to suggest basal cell carcinoma.  The examiner 
expressly stated, "[t]he seborrheic dermatitis is 
quiescent."  The diagnosis, in pertinent part, was history 
of seborrheic dermatitis, with no evidence on examination.  
The examiner further reported that there were multiple areas 
of actinic keratoses prior squamous cell carcinoma, secondary 
vitiligo and history of basal cell carcinoma, all of which 
are unrelated to the veteran's service-connected seborrhea.  

Associated with the claims file are clinical records from a 
VA dermatologist, dated from November 2001 to June 2002, 
showing continued diagnoses and treatment of basal cell 
carcinoma, and actinic keratosis with severe squamous atypia.  
The private physician's records are negative for any clinical 
findings, or history, related to seborrheic neurodermatitis.  

VA outpatient records dated through July 2002 document 
follow-up care for the veteran's skin conditions, primarily 
for basal cell carcinomas and actinic keratoses.  In the most 
recent outpatient record, dated in July 2002, it is again 
noted that the veteran had multiple actinic keratoses 
requiring cryotherapy.  Also reported was a history of 
multiple basal cell carcinomas, and "a very long history of 
sun damaged skin."  A VA physician reported that due to the 
veteran's multiple cycles of cryotherapy, along with multiple 
actinic keratoses and basal cell carcinomas, "we would 
recommend that he be approved for the requested number of 
visits as [he] may need a closer followup, especially with 
the appearance of skin cancers.  Otherwise, [the veteran] is 
doing fine."  The outpatient records consistently show 
diagnoses of actinic keratoses, and basal cell and squamous 
cell carcinomas.  The records are essentially negative for 
findings of active seborrheic neurodermatitis.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  When 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's service-connected skin disability has been 
rated by analogy under Code 7806.  VA's Schedule for Rating 
Disabilities has been revised with respect to the regulations 
pertaining to evaluations of disorders of the skin.  
38 C.F.R. § 4.118 was amended, effective August 30, 2002, and 
now includes new rating criteria for skin disorders, 
including dermatitis and eczema under Code 7806.  Since this 
appeal was pending at the time the applicable regulation was 
amended, the veteran is entitled to consideration of the new 
criteria from their effective date.  VA's General Counsel has 
recently held that if the revised criteria are more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).; Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran was 
advised of the changes in the pertinent rating criteria in 
the SSOC issued in October 2002.  As such, there is no 
prejudice to the veteran in the Board's consideration of his 
seborrheic neurodermatitis under both sets of rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The "old" criteria under Code 7806 (eczema) provide that a 
10 percent rating is warranted where there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area of skin.  A 30 percent rating is 
warranted where there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement of skin.  
A 50 percent rating is warranted where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the criteria of revised Code 7806, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body, or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

The veteran's statements describing the symptoms of his 
seborrheic neurodermatitis are deemed competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

Essentially, the symptoms of the veteran's seborrheic 
neurodermatitis are manifested, at most, by itching and 
burning of affected areas of his skin.  VA examinations and 
outpatient treatment records simply do not demonstrate 
symptoms of the nature and severity associated with the 
schedular criteria for a rating in excess of 10 percent 
(under either the "old" or "new" criteria outlined above).  
In fact, on March 2004 VA examination, the examiner found 
that there was no evidence of currently active seborrheic 
neurodermatitis.  Although the veteran has expressed that he 
continues to experience symptoms of seborrheic 
neurodermatitis , the competent (medical) evidence, including 
an express medical opinion on VA examination in March 2004, 
indicates that the veteran's seborrheic neurodermatitis is 
quiescent.  

Considering the rating criteria in effect prior to August 30, 
2002, the medical evidence does not show that the veteran's 
service-connected seborrheic neurodermatitis has been 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  Nor does medical evidence 
show that the veteran experiences ulceration or extensive 
exfoliation or crusting of affected areas of skin, and 
systemic or nervous manifestations, or that the residuals of 
seborrheic neurodermatitis are exceptionally repugnant.  
Therefore, a rating in excess of 10 percent under the 
criteria of "old" Code 7806 is not warranted.  

Considering the claim under the revised criteria of Code 7806 
(effective August 30, 2002), the medical evidence does not 
show that the veteran's service-connected skin disorder is 
manifested by involvement of at least 20 percent of the 
entire body or at least 20 percent of the exposed areas 
affected.  In addition, he is not shown to have received 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the prior 12 months.  The medical evidence of 
record is rather clear that any lesions on the affected areas 
of the veteran's skin are the result of basal cell carcinomas 
and actinic keratoses; conditions for which service 
connection has not been established.  Skin disability due to 
skin conditions that are not service connected may not be 
considered in determining the proper rating for the service 
connected disability.  Therefore, a rating in excess of 10 
percent under the revised Code 7806 criteria is not 
warranted.  

In short, the veteran's symptoms are not consistent with the 
schedular criteria (either "old" or "new") for the next 
higher, 30 percent, rating for seborrheic neurodermatitis.  
The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A rating in excess of 10 percent for seborrheic 
neurodermatitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



